Exhibit 10.2

GENZYME CORPORATION

2004 EQUITY INCENTIVE PLAN


1.              PURPOSE

The 2004 Equity Incentive Plan (the “Plan”) has been established to promote the
interests of the Company and its shareholders by strengthening the Company’s
ability to attract, motivate, and retain key employees and consultants of the
Company and its Affiliates upon whose judgment, initiative, and efforts the
financial success and growth of the business of the Company largely depend.  The
Plan is intended to provide an additional incentive for such individuals through
stock ownership and other rights that promote and recognize the financial
success and growth of the Company and create value for shareholders.  Certain
capitalized terms used herein and certain operating rules related thereto are
defined and set forth in Section 10 below.

The Plan provides for the grant of Stock Options, including ISOs and NSOs,
Restricted Stock, and Restricted Stock Units (each an “Award”).

The Plan shall become effective upon shareholder approval (the “Effective Date”)
and unless earlier terminated pursuant to Section 8, shall terminate ten years
from the Effective Date.  After the Plan is terminated, no new Awards may be
granted, but Awards previously granted shall remain outstanding in accordance
with their terms and conditions and the Plan’s terms and conditions applicable
thereto.

The Plan constitutes a merger and restatement of the Company’s 1997 Equity
Incentive Plan (the “Prior Plan”) and supersedes the Prior Plan, the separate
existence of which shall terminate on the Effective Date.  The rights and
privileges of holders of Awards outstanding under the Prior Plan shall not be
adversely affected by the foregoing action.


2.              ADMINISTRATION

The Compensation Committee shall be the Administrator of the Plan except as
hereinafter provided.  The Compensation Committee may delegate to one or more of
its members such of its duties, powers and responsibilities as it may
determine.  To the extent determined by the Compensation Committee and permitted
by applicable law, the Compensation Committee may also (i) delegate to one or
more executive officers of the Company the power to grant Awards to, or allocate
Awards among, Participants who are not Reporting Persons or Covered Employees
and to make such determinations under the Plan with respect thereto as the
Compensation Committee determines; and (ii) authorize any such executive officer
to further delegate to an Employee or another executive officer temporary
authority to grant or allocate Awards when the executive officer is
unavailable.  The Compensation Committee may also delegate to such Employees or
other persons as it determines such ministerial tasks as it deems appropriate. 
In the event of any delegation described in this paragraph, the term
“Administrator” shall include the person or persons so delegated to the extent
of such delegation.


THE ADMINISTRATOR HAS DISCRETIONARY AUTHORITY, SUBJECT ONLY TO THE EXPRESS
PROVISIONS OF THE PLAN, TO INTERPRET THE PLAN; DETERMINE ELIGIBILITY FOR AND
GRANT AWARDS; SELECT THE PARTICIPANTS TO RECEIVE AWARDS AND DETERMINE, MODIFY OR
WAIVE THE TERMS AND CONDITIONS OF ANY AWARD; PRESCRIBE FORMS, RULES AND
PROCEDURES; AND OTHERWISE DO ALL THINGS NECESSARY TO CARRY OUT THE PURPOSES OF
THE PLAN.  THE TERMS OF EACH AWARD GRANT NEED NOT BE IDENTICAL, AND THE
ADMINISTRATOR NEED NOT TREAT PARTICIPANTS UNIFORMLY.  EXCEPT AS OTHERWISE
PROVIDED BY THE PLAN OR A PARTICULAR AWARD, ANY DETERMINATION WITH RESPECT TO AN
AWARD MAY BE MADE BY THE ADMINISTRATOR AT THE TIME OF GRANT OR AT ANY TIME
THEREAFTER.  IN THE CASE OF ANY AWARD INTENDED TO BE ELIGIBLE FOR THE
PERFORMANCE-BASED COMPENSATION EXCEPTION UNDER SECTION 162(M), THE ADMINISTRATOR
WILL EXERCISE ITS DISCRETION CONSISTENT WITH QUALIFYING THE AWARD FOR THAT
EXCEPTION.  DETERMINATIONS MADE BY THE


--------------------------------------------------------------------------------



ADMINISTRATOR SHALL BE FINAL AND BINDING UPON PARTICIPANTS, THE COMPANY, AND ALL
OTHER INTERESTED PARTIES.


3.              STOCK AVAILABLE FOR GRANT; LIMITS


(A)  NUMBER OF SHARES.  SUBJECT TO ADJUSTMENT AS PROVIDED UNDER SECTION 6, THE
MAXIMUM NUMBER OF SHARES AVAILABLE FOR ISSUANCE TO PARTICIPANTS UNDER THE PLAN
SHALL BE 39,600,000 SHARES.  SUBJECT TO SUCH OVERALL MAXIMUM, UP TO 39,600,000
SHARES OF STOCK MAY BE ISSUED UPON THE EXERCISE OF ISOS; UP TO 39,600,000 SHARES
OF STOCK MAY BE ISSUED UPON EXERCISE OF NSOS; AND UP TO 3,200,000 SHARES OF
STOCK MAY BE ISSUED FOR GRANTS OF RESTRICTED STOCK OR RESTRICTED STOCK UNITS. 
STOCK DELIVERED BY THE COMPANY UNDER THE PLAN MAY BE AUTHORIZED BUT UNISSUED
STOCK OR PREVIOUSLY ISSUED STOCK ACQUIRED BY THE COMPANY.  NO FRACTIONAL SHARES
OF STOCK WILL BE DELIVERED UNDER THE PLAN.  TO THE EXTENT CONSISTENT WITH THE
REQUIREMENTS OF SECTION 422 OF THE CODE, AND WITH OTHER APPLICABLE LEGAL
REQUIREMENTS (INCLUDING APPLICABLE NASDAQ OR STOCK EXCHANGE REQUIREMENTS), STOCK
ISSUED UNDER OPTION GRANTS, RESTRICTED STOCK GRANTS, OR RESTRICTED STOCK UNIT
GRANTS OF AN ACQUIRED COMPANY THAT ARE ASSUMED IN CONNECTION WITH THE
ACQUISITION, OR UNDER STOCK OPTIONS, RESTRICTED STOCK, OR RESTRICTED STOCK UNITS
ISSUED IN SUBSTITUTION FOR OPTIONS, RESTRICTED STOCK, OR RESTRICTED STOCK UNITS
OF AN ACQUIRED-COMPANY, SHALL NOT REDUCE THE NUMBER OF SHARES AVAILABLE FOR
ISSUANCE UNDER THE PLAN.


(B)  SECTION 162(M) LIMITS.  THE MAXIMUM NUMBER OF SHARES OF STOCK FOR WHICH
STOCK OPTIONS MAY BE GRANTED TO ANY PERSON IN ANY CALENDAR YEAR WILL BE
2,000,000.


4.              ELIGIBILITY AND PARTICIPATION


ALL EMPLOYEES AND CONSULTANTS OF THE COMPANY OR ANY AFFILIATE CAPABLE OF
CONTRIBUTING SIGNIFICANTLY TO THE SUCCESSFUL PERFORMANCE OF THE COMPANY, OTHER
THAN A PERSON WHO HAS IRREVOCABLY ELECTED NOT BE ELIGIBLE, ARE ELIGIBLE TO BE
PARTICIPANTS IN THE PLAN.  ELIGIBILITY FOR ISOS IS LIMITED TO EMPLOYEES OF THE
COMPANY OR OF A “PARENT CORPORATION” OR “SUBSIDIARY CORPORATION” OF THE COMPANY
AS THOSE TERMS ARE DEFINED IN SECTION 424 OF THE CODE.  THE ADMINISTRATOR, IN
ITS SOLE DISCRETION, SHALL DETERMINE FROM THE GROUP OF ELIGIBLE PERSONS WHETHER
AN INDIVIDUAL SHALL BE A PARTICIPANT UNDER THE PLAN.  ANY GRANT MADE UNDER THE
PLAN SHALL BE MADE IN THE SOLE DISCRETION OF THE ADMINISTRATOR AND NO PRIOR
GRANT SHALL ENTITLE A PERSON TO ANY FUTURE GRANT.


5.              RULES APPLICABLE TO AWARDS

(a)   Documentation.  Each Award granted under the Plan shall be evidenced by a
writing specifying the terms and conditions thereof and containing such other
terms and conditions not inconsistent with the provisions of the Plan as the
Administrator considers necessary or advisable to achieve the purposes of the
Plan or to comply with applicable tax and regulatory laws and accounting
principles.

(b)   Transferability.  In the discretion of the Administrator, any Award may be
made transferable upon such terms and conditions and to such extent as the
Administrator determines, provided that ISOs may not be transferred other than
by will or by the laws of descent and distribution.  Any non-transferable Stock
Option requiring exercise, including any ISO, may be exercised only by the
Participant during the Participant’s lifetime.  The Administrator may in its
discretion, other than in the case of Stock Options intended to continue to
qualify as ISOs, waive any restriction on transferability.

(c)   Vesting; Exercisability.   The Administrator shall determine the time or
times at which an Award will vest or become exercisable and the terms on which a
Stock Option will remain exercisable during or following termination of
Employment and the payment terms of any Restricted Stock Unit.  Without limiting
the foregoing, the Administrator may at any time


--------------------------------------------------------------------------------


accelerate the vesting or exercisability of, or payment under, an Award,
regardless of any adverse or potentially adverse tax consequences resulting from
such acceleration; provided, that the Administrator’s discretion shall not be
exercised, in the case of an Award providing for “nonqualified deferred
compensation” subject to Section 409A, in a manner inconsistent with the
requirements of Section 409A.

(d)   Taxes.  The Participant shall pay to the Company, or make provision
satisfactory to the Administrator for payment of, any taxes required by law to
be withheld in respect of the grant, vesting or exercise of any Award or the
delivery of stock or other property under any Award, in each case no later than
the date of the event creating the tax liability.  The Company and its
Affiliates may, to the extent permitted by law, deduct any such tax obligations
from any payment of any kind due to the Participant hereunder or otherwise.

(e)   Dividend Equivalents, Etc.  The Administrator may provide for the payment
of amounts in lieu of cash dividends or other cash distributions with respect to
Restricted Stock, Restricted Stock Units, or Stock subject to a Stock Option. 
Any such arrangement for the payment of amounts in lieu of dividends or other
distributions shall be established and administered consistent with exemption
from, or compliance with, the requirements of Section 409A.

(f)    Rights Limited.  Nothing in the Plan will be construed as giving any
person the right to continued employment or service with the Company or its
Affiliates, or any rights as a shareholder except as to shares of Stock actually
issued under the Plan.  In no event shall the Plan, or any grant made under the
Plan, form a part of an employee’s or consultant’s contract of employment or
service, if any.  The loss of existing or potential profit in any Award will not
constitute an element of damages in the event of termination of employment or
service for any reason, even if the termination is in violation of an obligation
of the Company or Affiliate to the Participant.

(g)   Non-U.S. Awards.  Awards may be granted under the Plan to any eligible
person regardless of the jurisdiction in which he or she works or resides.  In
order to comply with the laws in other countries in which the Company operates,
the Administrator, in its sole discretion, shall have the power and authority
to:

(I)  ESTABLISH ONE OR MORE SEPARATE SUB-PLANS OR PROGRAMS UNDER THE PLAN FOR THE
GRANT OF AWARDS TO ELIGIBLE PERSONS IN A SPECIFIED JURISDICTION OR
JURISDICTIONS;

(II)  INCLUDE IN ANY SUCH SUB-PLAN OR PROGRAM SUCH SPECIAL RULES AS IT
DETERMINES TO BE NECESSARY OR ADVISABLE; AND

(III)  TAKE ANY ACTION, BEFORE OR AFTER AN AWARD GRANT IS MADE, THAT IT DEEMS
ADVISABLE TO OBTAIN APPROVAL OR COMPLY WITH ANY NECESSARY LOCAL GOVERNMENT
REGULATORY EXEMPTIONS OR APPROVALS.


NOTWITHSTANDING THE ABOVE, THE ADMINISTRATOR MAY NOT TAKE ANY ACTIONS HEREUNDER,
AND NO AWARD SHALL BE GRANTED, THAT WOULD VIOLATE APPLICABLE LAW.

(h)   Exercise Price of Stock Option.  The exercise price of a Stock Option will
not be less than 100% of the Fair Market Value of the Stock on the date of
grant.  Once granted, no Stock Option may be repriced (as that term is used
under applicable NASDAQ or stock exchange rules) without shareholder approval.

(i)    Time and Manner of Exercise of Stock Option.  Unless the Administrator
expressly provides otherwise, a Stock Option will not be deemed to have been
exercised until the Company receives a notice of exercise (in a form acceptable
to the Administrator) signed by the appropriate person and accompanied by
payment of the exercise price.  If the Stock Option is exercised by any person
other than the Participant, the Administrator may require satisfactory evidence
that


--------------------------------------------------------------------------------


the person exercising the Stock Option has the right to do so.  All Stock
Options granted pursuant to the Plan shall terminate if not exercised within ten
years of the date of grant, or such earlier date as the Administrator may
determine.

(j)    Payment of Stock Option.  No shares shall be delivered pursuant to any
exercise of a Stock Option until payment in full of the exercise price therefor
is received by the Company.  Such payment may be made in whole or in part in
cash or, to the extent permitted by the Administrator at or after the grant of
the Stock Option, in shares of Stock owned by the Participant (which shares must
be owned for at least six months) valued at their Fair Market Value on the date
of delivery, or such other lawful consideration, including use of a
broker-assisted exercise program or similar program, as the Administrator may
determine.  The delivery of shares in payment of the exercise price may be
accomplished either by actual delivery or by constructive delivery through
attestation of ownership, subject to such rules as the Administrator may
prescribe.

(k)   Grants of Restricted Stock and Restricted Stock Units. Grants of
Restricted Stock and Restricted Stock Units may be made in exchange for such
lawful consideration, including services, as the Administrator determines.

(l)    Compliance with Section 409A.  Awards under the Plan shall be construed
and administered consistent with exemption from, or compliance with, the
requirements of Section 409A.  Notwithstanding any provision of Section 8 to the
contrary, the Administrator may amend the Plan and/or any Award to satisfy the
requirements of Section 409A, including the requirements for exemption from
Section 409A.


6.              EFFECT OF CERTAIN TRANSACTIONS

(a)   Covered Transactions.  Except as otherwise provided under the terms of an
Award grant, in the event of a Covered Transaction in which there is an
acquiring or surviving entity, the Administrator may provide for the assumption
of some or all outstanding Awards, or for the grant of new awards in
substitution therefor, by the acquiror or survivor or an affiliate of the
acquiror or survivor, in each case on such terms and subject to such conditions
as the Administrator determines.  In the absence of such an assumption or if
there is no substitution, except as otherwise provided in the Award, each Stock
Option will become fully exercisable, and the delivery of shares of Stock
issuable under each outstanding Restricted Stock Unit will be accelerated and
such shares will be issued, prior to the Covered Transaction, in each case on a
basis that gives the holder of the Stock Option or the Restricted Stock Unit a
reasonable opportunity, as determined by the Administrator, following exercise
of the Stock Option or the issuance of shares, as the case may be, to
participate as a shareholder in the Covered Transaction, and the Stock Option
will terminate upon consummation of the Covered Transaction.  Any shares of
Stock issued pursuant to the preceding sentence in satisfaction of a grant of
Restricted Stock Units may, in the discretion of the Administrator, contain such
restrictions, if any, as the Administrator deems appropriate to reflect any
performance or other vesting condition to which the grant of Restricted Stock
Units was subject.  In the case of Restricted Stock, the Administrator may
require that any amounts delivered, exchanged or otherwise paid in respect of
such Stock in connection with the Covered Transaction be placed in escrow or
otherwise made subject to such restrictions as the Administrator deems
appropriate to carry out the intent of the Plan.

Without limiting the general scope of the Administrator’s discretionary
authority under the Plan, the Administrator may provide, as to some or all
Awards, if any, that in the event of a Change in Control of the Company, whether
or not such Change in Control is also a Covered Transaction, the vesting and
exercisability, if applicable, of, or the payment of benefits under, such Award
will be accelerated on such terms as the Administrator determines.


--------------------------------------------------------------------------------


(b)   Distributions; Changes in Capital Stock; Basic Adjustment Provisions. In
the event of a stock dividend, stock split (including reverse stock split) or
combination of shares, recapitalization or other change in the Company’s capital
structure, the Administrator will make appropriate adjustments to the maximum
number of shares specified in Section 3(a) that may be delivered under the Plan,
to the maximum number of shares specified in Section 3(a) that may be issued
upon the exercise of ISOs, to the maximum number of shares specified in Section
3(a) that may be issued upon exercise of NSOs, and to the maximum share limits
described in Section 3(b).  The Administrator will also make appropriate
adjustments to the number and kind of shares of stock or securities subject to
Awards then outstanding or subsequently granted, any exercise prices relating to
Stock Options and any other provision of Awards affected by such change.

(c)   Certain Other Adjustments.  To the extent consistent with qualification of
ISOs under Section 422 of the Code, with the performance-based compensation
rules of Section 162(m), where applicable, and with the requirements of
(including the requirements for exemption under) Section 409A, the Administrator
may also make adjustments of the type above to take into account distributions
to shareholders other than those provided for in Section 6(a), or any other
event, if the Administrator determines that adjustments are appropriate to avoid
distortion in the operation of the Plan and to preserve the value of Award
grants made hereunder.

(d)   Continuing Application of Plan Terms.  References in the Plan to shares of
Stock will be construed to include any stock or securities resulting from an
adjustment pursuant to this Section 6.


7.              LEGAL CONDITIONS ON DELIVERY OF STOCK

The Company will not be obligated to deliver any shares of Stock pursuant to the
Plan or to remove any restriction from shares of Stock previously delivered
under the Plan until: (i) the Company is satisfied that all legal matters in
connection with the issuance and delivery of such shares have been addressed and
resolved; (ii) if the outstanding Stock is at the time of delivery listed on any
stock exchange or national market system, the shares to be delivered have been
listed or authorized to be listed on such exchange or system upon official
notice of issuance; and (iii) all conditions of the grant have been satisfied or
waived.  If the sale of Stock has not been registered under the Securities Act
of 1933, as amended, the Company may require, as a condition to exercise of the
Stock Option or receipt of the Restricted Stock or Restricted Stock Unit, such
representations or agreements as counsel for the Company may consider
appropriate to avoid violation of such Act.  The Company may require that
certificates evidencing Stock issued under the Plan bear an appropriate legend
reflecting any restriction on transfer applicable to such Stock.


--------------------------------------------------------------------------------



8.              AMENDMENT AND TERMINATION

The Administrator may at any time or times amend the Plan or any outstanding
Award for any purpose which may at the time be permitted by law, and may at any
time terminate the Plan as to any future grants of Awards; provided, that except
as otherwise expressly provided in the Plan the Administrator may not, without
the Participant’s consent, alter the terms of an Award so as to affect adversely
a Participant’s rights under the Award, unless the Administrator expressly
reserved the right to do so at the time of grant.  Amendments to the Plan shall
be conditioned upon shareholder approval only to the extent, if any, such
approval is required by law (including the Code and applicable NASDAQ or stock
exchange requirements), as determined by the Administrator.  Notwithstanding the
foregoing, the Company shall submit for shareholder approval any amendment to
the Plan (other than an amendment or adjustment pursuant to Section 6) that
would: (a) increase the maximum number of shares for which Stock Options,
Restricted Stock, or Restricted Stock Units may be granted under the Plan; (b)
reduce the price at which a Stock Option may be granted below the price provided
for in Section 5(h); (c) reduce the exercise price of outstanding Stock Options;
or (d) increase the limits set forth in Section 3.


9.              OTHER COMPENSATION ARRANGEMENTS

The existence of the Plan or the grant of any Award will not in any way affect
the Company’s right to award a person bonuses or other compensation in addition
to grants made under the Plan.


10.       DEFINITIONS

The following terms, when used in the Plan, will have the meanings and be
subject to the provisions set forth below:

“Administrator”: has the meaning set forth in Section 2.

“Affiliate”:  Any corporation or other entity owning, directly or indirectly,
50% or more of the outstanding Stock of the Company, or in which the Company or
any such corporation or other entity owns, directly or indirectly, 50% of the
outstanding capital stock (determined by aggregate voting rights) or other
voting interests.

“Award”:  a Stock Option, Restricted Stock Unit, or award of Restricted Stock.

“Board”:  The Board of Directors of the Company.

“Change in Control”:  A change in ownership or control of the Company or a
change in the ownership of a substantial portion of the Company’s assets,
determined in accordance with such rules, if any, as may be established by the
Administrator.

“Code”:  The U.S. Internal Revenue Code of 1986 as from time to time amended and
in effect, or any successor statute as from time to time in effect.

“Compensation Committee”:  The Compensation Committee of the Board.

“Company”:  Genzyme Corporation.

“Covered Employees”:  A “covered employee” within the meaning of Section 162(m).

“Covered Transaction”:  Any of (i) a consolidation, merger, or similar
transaction or series of related transactions  in which the Company is not the
surviving corporation or which results in the acquisition of all or
substantially all of the Company’s then outstanding common stock by a single
person or entity or by a group of persons and/or entities acting in concert,
(ii) a sale or transfer of all or substantially all the Company’s assets, or
(iii) a dissolution or liquidation of the Company.  Where a Covered Transaction
involves a tender offer that is reasonably


--------------------------------------------------------------------------------


expected to be followed by a merger described in clause (i) (as determined by
the Administrator), the Covered Transaction shall be deemed to have occurred
upon consummation of the tender offer.

“Employee”:  Any person who is employed by the Company or an Affiliate.

“Employment”:  A Participant’s employment or other service relationship with the
Company and its Affiliates.  Employment will be deemed to continue, unless the
Administrator expressly provides otherwise, so long as the Participant is
employed by, or otherwise is providing services in a capacity described in
Section 4 to the Company or its Affiliates.   If a Participant’s employment or
other service relationship is with an Affiliate and that entity ceases to be an
Affiliate, the Participant’s Employment will be deemed to have terminated when
the entity ceases to be an Affiliate unless the Participant transfers Employment
to the Company or its remaining Affiliates.

“Exchange Act”:  The Securities Exchange Act of 1934, as amended, as from time
to time further amended and in effect, or any successor statute as from time to
time in effect.

“Fair Market Value”:  The fair market value as determined by the Compensation
Committee in good faith, or in the manner established by the Compensation
Committee in good faith, from time to time.

“ISO”:  A Stock Option intended to be an “incentive stock option” within the
meaning of Section 422 of the Code.  Each option granted pursuant to the Plan
will be treated as providing by its terms that it is to be a non-incentive
option unless, as of the date of grant, it is expressly designated as an ISO.

“NSO”:  A Stock Option that is not an ISO.

“Participant”:  A person who is granted an Award under the Plan.

“Plan”:  The Genzyme Corporation 2004 Equity Incentive Plan as from time to time
amended and in effect.

“Reporting Person”:  A person subject to the reporting requirements of Section
16 of the Exchange Act.

“Restricted Stock”:  An award of Stock for so long as the Stock remains subject
to restrictions requiring that it be redelivered or offered for sale to the
Company if specified performance or other vesting conditions are not satisfied.

“Restricted Stock Unit”:  An unfunded and unsecured promise to deliver Stock in
the future, subject to the satisfaction of specified performance or other
vesting conditions.

“Section 162(m)”:  Section 162(m) of the Code.

“Section 409A”:  Section 409A of the Code.

“Stock”:  Common Stock of the Company, par value $.01 per share.

“Stock Option”:  An option entitling the recipient to acquire shares of Stock
upon payment of the exercise price.

Adopted by Board of Directors February 26, 2004

Approved by Shareholders May 27, 2004


--------------------------------------------------------------------------------


Amended by Board of Directors May 27, 2004

Amended by Board of Directors October 7, 2004

Amended by Board of Directors March 14, 2005

Amended by Board of Directors May 26, 2005

Approved by Shareholders May 26, 2005

Amended by Board of Directors March 1, 2006

Approved by Shareholders May 25, 2006

Adopted by Board of Directors February 28, 2007

Approved by Shareholders May 24, 2007


--------------------------------------------------------------------------------